Syllabus by
MARSHALL, CJ
COMMON CARRIERS
(130 D2) A contract to provide for transportation is equivalent to a contract to transport but other elements than the fact of transportation are necessary to constitute a common carrier.
Carriers operating under private contract of carriage are not subject to public regulation unless such carriers hold themselves out as willing to serve the public indiscriminately.
AUTOMOBILES
(50 Pc) By the provisions of Sections 614-2 and 614-84, General Code, only a “motor transportation company” as defined therein is subject to public regulation; such definition requires that the transportation company must own, control, manage or operate the motor vehicles used in transportation.
Kinkade, Matthias, Day and Allen, JJ, concur. Robinson and Jones, JJ, dissent.